         Case 1:20-cv-00460-REB Document 7-1 Filed 11/02/20 Page 1 of 8




PETER C. ERBLAND – ISBA #2456
perbland@lclattorneys.com
KATHARINE B. BRERETON – ISBA #9583
kbrereton@lclattorneys.com
LAKE CITY LAW GROUP PLLC
435 W. Hanley Ave., Suite 101
Coeur d'Alene, ID 83815
Telephone: (208) 664-8115
Facsimile: (208) 664-6338

Attorneys for Defendant




                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

LAURA MILUS, in her individual capacity and         Case No. 1:20-cv-00460-REB
as Guardian of the Minor Child Plaintiff, D.L.J.,
                                                    MEMORANDUM IN SUPPORT OF
               Plaintiffs,                          DEFENDANT’S MOTION TO DISMISS
                                                    PURSUANT TO FED. R. CIV. P. 12(b)(1)
               vs.

SUN VALLEY COMPANY, a Wyoming
corporation,

               Defendant.


       Defendant Sun Valley Company, by and through its attorneys of record Peter C. Erbland

and Katharine B. Brereton of Lake City Law Group PLLC, submits this Memorandum in Support

of its Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1).

                                     I.      INTRODUCTION

       Plaintiff filed the Complaint on September 29, 2020, against Sun Valley Company seeking

damages in excess of $75,000. Dkt. 1. Plaintiff brings a cause of action for wrongful death

pursuant to Idaho Code § 5-311 and Idaho’s ski statute, Idaho Code §§ 6-1101 et seq., and a cause


MEMORANDUM IN SUPPORT OF MOTION TO DISMISS - 1
         Case 1:20-cv-00460-REB Document 7-1 Filed 11/02/20 Page 2 of 8




of action for emotional distress. Dkt. 1 at 3-4. The causes of action arise out of the death of

Plaintiff’s husband while he was skiing at the Sun Valley Resort in Sun Valley, Idaho in November

2019. Dkt. 1 at 2-3.

       Plaintiff asserts that she was and currently is a resident of Boise, Idaho. Dkt. 1 at 2.

Plaintiff alleges that Sun Valley Company is a corporation organized under the laws of the state

of Wyoming, registered with the Idaho Secretary of State to do business in the state of Idaho, and

has its principal place of business in Blaine County, Idaho. Dkt. 1 at 2. Based on the allegations

in the complaint, Plaintiff contends that jurisdiction is proper in this court pursuant to 28 U.S.C. §

1331 because “this case presents as a claim and question brought under federal law” and pendent

jurisdiction over the state laws claims is proper pursuant to 28 U.S.C. § 1367.

                                 II.     STANDARD OF REVIEW

       A Rule 12(b)(1) motion to dismiss challenges the subject matter jurisdiction of the court to

hear the claims presented to it. Federal courts are courts of limited jurisdiction with no “inherent”

subject matter jurisdiction, and can only adjudicate those cases in which they are empowered by

the Constitution or Congress to adjudicate. See Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994). In effect, the court presumes lack of jurisdiction until the plaintiff proves

otherwise. See id.

       The defense of lack of subject matter jurisdiction may be raised at any time by the parties

or the court. See Fed. R. Civ. P. 12(h)(3). A Rule 12(b)(1) motion to dismiss may be either a

facial or factual attack. See Thornhill Publ’g Co. v. Gen. Tel. & Elecs., 594 F.2d 730, 733 (9th

Cir. 1979). A facial attack is one where “the challenger asserts that the allegations contained in a

complaint are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone v.

Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In evaluating a facial attack to jurisdiction, the Court



MEMORANDUM IN SUPPORT OF MOTION TO DISMISS - 2
         Case 1:20-cv-00460-REB Document 7-1 Filed 11/02/20 Page 3 of 8




accepts the factual allegations in plaintiff’s complaint as true. See Miranda v. Reno, 238 F.3d

1156, 1157 n. 1 (9th Cir. 2001). “The party asserting jurisdiction has the burden of proving all

jurisdictional facts.” Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). If

the court determines that it does not have subject matter jurisdiction, it must dismiss the claim.

Fed. R. Civ. P 12(h)(3).

                                         III.    ARGUMENT

A.     This Court Lacks Subject Matter Jurisdiction Over The Claims Alleged In Plaintiff’s
       Complaint.

       1.        There is No Cause of Action Alleged in the Complaint Based on a Federal
                 Question.

       Pursuant to 28 U.S.C. § 1331, the district courts have original jurisdiction in civil cases

“arising under the Constitution, laws, or treaties of the United States.” Whether a case arises under

the Constitution, laws, or treaties of the United States is determined by the plaintiff’s statement of

her own claim. Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 10 (1983). This

means that “the presence or absence of federal-question jurisdiction is governed by the ‘well-

pleaded complaint rule,’ which provides that federal jurisdiction exists only when a federal

question is presented on the face of the plaintiff’s properly pleaded complaint.” Rivet v. Regions

Bank of Louisiana, 522 U.S. 470, 475 (1998) (internal quotations and citations omitted).

Generally, a complaint that presents only a state-law cause of action or is based upon a state statute

does not confer the district court with original jurisdiction pursuant to 28 U.S.C. § 1331. See 463

U.S. at 10-12.

       The district court may exercise federal question jurisdiction in two circumstances.

Provincial Gov't of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1086 (9th Cir. 2009). The

most common circumstance is when “a federal right or immunity is an element, and an essential



MEMORANDUM IN SUPPORT OF MOTION TO DISMISS - 3
         Case 1:20-cv-00460-REB Document 7-1 Filed 11/02/20 Page 4 of 8




one, of the plaintiff’s cause of action.”        Id (internal quotations and citations omitted).

Alternatively, the district court may have jurisdiction over a state-law claim that “‘necessarily

raises a stated federal issue, actually disputed and substantial, which a federal forum may entertain

without disturbing any congressionally-approved balance of federal and state judicial

responsibilities.’” 582 F.3d at 1086 (quoting Grable & Sons Metal Prods., Inc. v. Darue Eng’g &

Mfg., 545 U.S. 308, 314 (2005)). In such a circumstance, the federal issue must be “‘a substantial

one, indicating a serious federal interest in claiming the advantages thought to be inherent in a

federal forum.’” Id (quoting 545 U.S. at 313).

       Plaintiff has alleged a cause of action for wrongful death pursuant to Idaho Code § 5-311

(suit for wrongful death by or against heirs or personal representatives) and Idaho Code § 6-1103

(duties of ski area operators with respect to ski areas). Plaintiff has also alleged a cause of action

for a common law claim of emotional distress. Neither of these causes of action involve as an

essential element a federal right or immunity. 582 F.3d at 1086. Likewise, neither cause of action

“necessarily raises a stated federal issue, actually disputed and substantial”. Id. Inexplicably,

Plaintiff refers to 38 U.S.C. § 4323 as the basis for an award of attorney fees and costs, but that

statute is wholly inapplicable to the claims involved in the instant case. On the face of the

complaint, there is no federal question presented that confers original jurisdiction in this court.

522 U.S. at 475.

       The only causes of action Plaintiff alleges are state law tort claims arising out of the death

of her husband while he was skiing at Sun Valley Resort. These claims do not arise under the

Constitution or laws of the United States, 38 U.S.C. § 1331, nor do such claims “raise a stated

federal issue, actually disputed and substantial, which a federal forum may entertain without

disturbing any congressionally approved balance of federal and state judicial responsibilities.”



MEMORANDUM IN SUPPORT OF MOTION TO DISMISS - 4
         Case 1:20-cv-00460-REB Document 7-1 Filed 11/02/20 Page 5 of 8




545 U.S. at 314. There is no basis for invoking the jurisdiction of this Court pursuant to 28 U.S.C.

§ 1331, and the complaint should be dismissed.

       Because this Court is without original jurisdiction, there is equally no basis for the exercise

of supplemental jurisdiction. Plaintiff contends that this court may exercise pendent jurisdiction

over the state law claims pursuant to 28 U.S.C. § 1367. In order for this court to exercise

supplemental jurisdiction “over all other claims that are so related to claims in the action…that

they form part of the same case or controversy” the court must first have original jurisdiction. 28

U.S.C. § 1367. When a court does not have original jurisdiction, however, it may not exercise

supplemental jurisdiction. Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006). The court here

does not have original jurisdiction pursuant to 28 U.S.C. § 1331 because this case does not arise

out of a federal issue, and therefore there is no basis for the exercise of supplemental jurisdiction

pursuant to 28 U.S.C. § 1367.

       2.      Both Parties Are Citizens of the State of Idaho and Diversity Jurisdiction
               Cannot be Established.

       Although not specifically plead as a basis for subject matter jurisdiction, Plaintiff alludes

to this Court’s jurisdiction based on diversity of the parties. Plaintiff claims damages in excess of

$75,000 and acknowledges that Sun Valley Company is a corporation organized under the laws of

the state of Wyoming. Dkt. 1 at 2, 4-6. Pursuant to 28 U.S.C. § 1332, the district courts have

original jurisdiction in civil actions where the amount in controversy is greater than $75,000 and

is between citizens of different states. A corporation is “deemed to be a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business”. 28 U.S.C. § 1332(c)(1).

       As alleged in the Complaint, Plaintiff and her minor son are citizens of the state of Idaho.

Dkt. 1, ¶¶ 1-2. Sun Valley Company is a corporation organized under the laws of the state of


MEMORANDUM IN SUPPORT OF MOTION TO DISMISS - 5
         Case 1:20-cv-00460-REB Document 7-1 Filed 11/02/20 Page 6 of 8




Wyoming, registered to do business in the state of Idaho, and maintains its principal place of

business in Blaine County, Idaho. Dkt. 1, ¶ 3. Sun Valley Company is thus a citizen of Wyoming

and Idaho. 28 U.S.C. § 1332(c)(1). The allegations in the Complaint unquestionably demonstrate

that Plaintiff and Defendant are both citizens of the state of Idaho.

       “Diversity jurisdiction under § 1332 requires complete diversity of citizenship,” meaning

that “each of the plaintiffs must be a citizen of a different state than each of the defendants.”

Allstate Ins. Co. v. Hughes, 358 F.3d 1089, 1095 (9th Cir. 2003). On the face of the Complaint, it

is apparent that this Court is without jurisdiction based on diversity. Regardless of whether

Plaintiff claims damages in excess of $75,000, both parties are citizens of the state of Idaho, there

is no complete diversity of citizenship, and therefore jurisdiction cannot be exercised pursuant to

28 U.S.C. § 1332. Hughes, 358 F.3d at 1095.

B.     Leave To Amend Should Not Be Granted Because The Defects In The Complaint
       Cannot Be Cured.

       Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading “shall be

freely given when justice so requires.” However, leave to amend should be denied where the

amendment would be futile or where the amended complaint would be subject to dismissal. Saul

v. U.S., 928 F.2d 829, 843 (9th Cir. 1991). A dismissal without leave to amend is improper unless

it is beyond doubt that the complaint “could not be saved by any amendment.” Harris v. Amgen,

Inc., 573 F.3d 728, 737 (9th Cir. 2009).

       It is apparent that Plaintiff’s Complaint cannot be saved by any amendment. Plaintiff’s

basis for recovery of her alleged injuries arising from the death of her husband while he was skiing

at Sun Valley Resort sounds only in tort under state law. There is no federal law which could

support a theory of recovery for the alleged injuries. Likewise, Plaintiff cannot plead any other

allegations to establish that the parties are citizens of different states for purposes of invoking


MEMORANDUM IN SUPPORT OF MOTION TO DISMISS - 6
         Case 1:20-cv-00460-REB Document 7-1 Filed 11/02/20 Page 7 of 8




diversity jurisdiction. Any amendment of Plaintiff’s Complaint would be futile and subject to

dismissal for the same reasons as set forth above. Justice does not require leave to amend here,

and the Complaint should be dismissed in its entirety without leave to amend.

                                      IV.     CONCLUSION

       For the reasons set forth herein, the Court should grant Defendant’s Motion to Dismiss

without leave to amend. The parties are not citizens of different states and there is no basis to

invoke the jurisdiction of this Court based on diversity. Furthermore, the claims alleged in the

Complaint do not involve a federal right or immunity, nor does this matter raise a substantial and

disputed federal issue. Plaintiff cannot invoke the jurisdiction of this Court based on 28 U.S.C. §

1331. Accordingly, this Court lacks subject matter jurisdiction over the claims alleged in

Plaintiff’s Complaint and the defects in the complaint cannot be cured by amendment.

       DATED this 2nd day of November, 2020.

                                             LAKE CITY LAW GROUP PLLC


                                             /s/ Katharine B. Brereton
                                             KATHARINE B. BRERETON
                                             Attorney for Defendant




MEMORANDUM IN SUPPORT OF MOTION TO DISMISS - 7
         Case 1:20-cv-00460-REB Document 7-1 Filed 11/02/20 Page 8 of 8




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 2nd day of November, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 Attorneys for Plaintiffs:

 Eric S. Rossman                                 : Email erossman@rossmanlaw.com
 Erica S. Phillips                               : Email ephillips@rossmanlaw.com
 Matthew G. Gunn                                 : Email mgunn@rossmanlaw.com
 ROSSMAN LAW GROUP, PLLC
 350 N. 9th Street, Suite 500
 Boise, ID 83702




                                          /s/ Nicky Hastings
                                          Nicky Hastings




MEMORANDUM IN SUPPORT OF MOTION TO DISMISS - 8
